Exhibit 10.1

 

Summary of

March 11, 2008 Stock Option Grants

For Executive Officers

of Bakers Footwear Group, Inc.

 

The following table sets forth for each of the Company’s executive officers the
number of options granted to each executive officer as of March 11, 2008:

 

Name and Principal Position (1)

Shares of
Common Stock
Underlying
Options(2)

Peter A. Edison

10,000

Chairman of the Board, Chief Executive Officer and President

 

 

 

Stanley K. Tusman

5,000

Executive Vice President and Chief Planning Officer

 

 

 

Mark D. Ianni

9,000

Executive Vice President and Chief

Merchandising Officer

 

 

 

Joseph R. Vander Pluym

9,000

Executive Vice President and Chief Operations Officer

 

 

 

Charles R. Daniel, III.

5,000

Vice President — Finance, Controller, Treasurer and Secretary

 

 

(1) Each of the executive officers is a party to a written employment agreement,
except for Mr. Daniel, with the Company and may be a party to other compensation
arrangements with the Company that have been filed as exhibits to the Company’s
Annual Report on Form 10-K or in other filings with the Securities and Exchange
Commission. The Company’s executive officers are also eligible to participate in
the Bakers Footwear Group, Inc. 2003 Stock Option Plan, as amended, and the
Bakers Footwear Group, Inc. 2005 Incentive Compensation Plan, receive matching
employer contributions to the Company’s 401(k) plan, participate in other
employee benefit plans and receive other forms of compensation. The Company also
pays premiums on a life insurance policy solely for the benefit of Mr. Tusman.

 

(2) Each of the options was issued pursuant to the Bakers Footwear Group, Inc.
2003 Stock Option Plan, as amended, with the following terms. Each of the
options vests in five equal annual installments beginning March 11, 2009. All
such options expire ten years from the date of grant. Each of the options has an
exercise price of $1.95 per share.

 

 

 

 